Citation Nr: 1101356	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE


Entitlement to service connection for residuals of a left foot 
injury, to include degenerative arthritis of the foot and first 
metatarsophalangeal (MP) joint. 


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In June 2010 the Board remanded the case for further action by 
the originating agency.  The case has now returned to the Board 
for further appellate action.

Subsequent to the issuance of the October 2010 supplemental 
statement of the case (SSOC), a statement from the Veteran was 
added to the claims file without a waiver of consideration by the 
agency of original jurisdiction (AOJ).  To the extent that this 
evidence consists of lay statements from the Veteran, this is 
essentially argument rather than new evidence subject to 38 
C.F.R. § 20.1304(c) (2010).  Accordingly, a remand of the claim 
on appeal for initial AOJ consideration is not required, and the 
Board will consider the claim.  Id.


FINDING OF FACT

Residuals of a left foot injury, to include degenerative 
arthritis of the foot and first MP joint, were not manifested 
within one year from the Veteran's discharge from service and are 
not the result of a disease or injury in service.


CONCLUSION OF LAW

Residuals of a left foot injury, to include degenerative 
arthritis of the foot and first MP joint, were not incurred or 
aggravated during service and may not be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a 
current disability of the left foot as it was incurred during 
active duty service when he fell and injured his left lower 
extremity in 1972.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic diseases, such as arthritis, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service treatment records document that the Veteran injured his 
left leg in December 1972.  A sprain was diagnosed and an X-ray 
of the left foot showed localized aseptic necrosis of the convex 
surface of the talus.  The Veteran had also previously reported 
experiencing occasional foot pain during a February 1971 physical 
examination.  However, during his separation examination in 
February 1973, no foot complaints were recorded and the Veteran's 
feet were normal.  

The Veteran was diagnosed with degenerative arthritis of the left 
first MP joint at a February 2007 VA examination and with 
degenerative join disease of the left foot at a June 2010 VA 
examination.  The record therefore clearly establishes the 
presence of a current left foot condition.  In addition, service 
treatment records document an injury involving the Veteran's left 
foot in December 1972.  The Board finds that two of the three 
elements necessary for service connection-a current disability 
and an in-service injury-are demonstrated.

The Veteran has also reported a continuity of symptomatology 
since service.  The history he has provided is to the effect that 
he experienced pain in his left foot ever since his 1972 injury 
during active duty service.  Lay statements, such as those made 
by the Veteran regarding continuous left foot symptoms, are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 
398 (1995).   However, once evidence is determined to be 
competent, the Board must determine whether such evidence is also 
credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history 
is not credible.  Service records document an injury involving 
the left foot in December 1972, but there are no subsequent 
complaints of left foot pain during service, and the Veteran's 
feet were normal at the February 1973 separation examination.  
The Veteran also did not complain of any foot problems during his 
separation examination.  The record does contain some medical 
evidence of left foot complaints in the years following active 
duty service; in May 1975, two years after his discharge from the 
military, the Veteran complained of left foot pain to VA 
physicians and a private doctor.  The VA diagnosed flat feet, but 
a left foot X-ray showed normal joints with no evidence of 
arthritis or a fracture.  There are also no further complaints of 
left foot pain until April 2006 when the Veteran reported left 
foot pain at the VAMC, 30 years after his initial post-service 
complaints.  The lack of documentation of complaints or treatment 
for a left foot injury in the decades following service and the 
1975 treatment weighs against the credibility of the Veteran's 
reported history of continuous symptoms.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay 
statements were not rendered insufficient by the absence of 
confirming medical evidence, but that the evidence could serve to 
support a finding that lay statements were not credible).
In addition, while the Veteran has been recently diagnosed with 
arthritis, there is no competent evidence demonstrating that this 
condition manifested to a compensable degree in service or during 
the presumptive period after service.  The Veteran's initial 
post-service complaints of left foot pain were made two years 
after discharge, outside the one year presumptive period, and X-
rays at that time did not indicate arthritis.  Therefore, service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307 and 3.309. 

The competent medical evidence of record also weighs against the 
finding of a nexus between the Veteran's current left foot 
disability and his active duty service.  In fact, the only 
medical opinion of record, that of the July 2010 VA examiner, 
does not support the claim.  The VA examiner, after physically 
examining the Veteran and reviewing the claims file and service 
records, opined that the Veteran's current degenerative joint 
disease of the left foot was not related to an injury during 
service.   The examiner concluded that the Veteran's in-service 
injury and finding of aseptic necrosis was acute and self-
limited, and his current foot disability was instead due to his 
post-service occupation as a carpenter and generalized 
degeneration due to age.  

In support of his claim, the Veteran has submitted copies of 
internet articles that indicate advanced aseptic necrosis can 
lead to osteoarthritis.  Such evidence can support a claim, and 
the generally applicable standard for establishing the value of 
such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 
188-89 (1999).  In order to establish service connection by means 
of such treatise (textbook or article) evidence it must "not 
simply provide speculative generic statements not relevant to the 
veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 
(1998).  Instead, standing alone, the evidence must discuss 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  The internet article submitted by the 
appellant does not have the requisite "degree of certainty" 
required by Wallin and Sacks, supra.  The article contains only 
one sentence discussing "possible complications" of aseptic 
necrosis and is limited in scope to instances where there have 
been specific findings of advanced aseptic necrosis and 
osteoarthritis.   Additionally, the July 2010 VA examiner 
specifically found that the Veteran's diagnosis of aseptic 
necrosis during service was an acute condition that subsequently 
resolved.  Therefore, the articles submitted by the Veteran are 
not probative regarding the existence of a nexus between his 
current foot condition and in-service injury. 

The Board has also considered the statements of the Veteran 
regarding the history of his condition and its connection to 
service, but as a lay person, he is not competent to opine as to 
medical etiology or render medical opinions.  Barr v. Nicholson, 
21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999).  The Board acknowledges that the Veteran is competent 
to testify as to observable symptoms, such as left foot pain, but 
as noted above, such complaints lack credibility and are 
therefore outweighed by the medical opinion against the claim.  
Furthermore, the Veteran's opinion as to the cause of his left 
foot pain simply cannot be accepted as competent evidence.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006). 

The Board finds that the balance of the evidence is against a 
finding of service connection for the Veteran's left foot 
condition.  The Board has considered the Veteran's reported 
continuity of symptomatology, but concludes that the weight of 
the evidence is against a nexus between the current left foot 
arthritis and in-service foot injury.  Accordingly, the Board 
must conclude that the preponderance of the evidence is against 
the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a June 2006 letter.  The 
Veteran also received notice regarding the disability-rating and 
effective-date elements of the claim in the June 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment 
dating from May 1975.  The Veteran has not identified any records 
of private treatment for the claimed disability other than those 
currently associated with the record.  Additionally, the Veteran 
was provided a proper VA examination and medical opinion in July 
2010 in response to his claim and in accordance with the June 
2010 remand instructions of the Board.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  






ORDER

Entitlement to service connection for residuals of a left foot 
injury, to include degenerative arthritis of the foot and first 
MP joint, is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


